Exhibit 10.4
GUARANTY
     This Guaranty (the “Guaranty”) is made this [____] day of April 2011, by
such guarantors listed on the signature pages hereof (collectively, jointly and
severally, “Guarantors,” and each, individually, a “Guarantor”), in favor of
[_______________] (together with its successors, assigns, endorsees and
transferees, “Buyer”).
RECITALS
     WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
April [___], 2011 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, the “Securities Purchase
Agreement”) by and among Converted Organics Inc., a Delaware corporation
(“Parent”), Buyer and each of the other investors listed on the Schedule of
Buyers attached thereto (together with Buyer, “Buyers”), Parent has agreed to
sell, and Buyers have each agreed to purchase, severally and not jointly,
certain Notes and Warrants; and
     WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent and will receive direct and substantial benefits from the purchase by
Buyers of the Notes and Warrants; and
     WHEREAS, in order to induce Buyers to purchase, severally and not jointly,
the Notes and Warrants as provided for in the Securities Purchase Agreement,
Guarantors have agreed to jointly and severally guaranty all of Parent’s
obligations under and with respect to the Notes, the Securities Purchase
Agreement and the other Transaction Documents; and
     WHEREAS, in connection herewith, Guarantors, Parent and Buyers have entered
into that certain Security Agreement dated as of April [___], 2011 (as amended,
restated, supplemented, or otherwise modified from time to time, including all
schedules thereto, the “Security Agreement”), pursuant to which Guarantors and
Parent (Guarantors and Parent, collectively, “Obligors” and each, individually,
an “Obligor”) have granted each of the Buyers continuing security interests in
all assets of each Obligor, as more fully set forth in the Security Agreement.
AGREEMENTS
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, each Guarantor hereby agrees as follows:
     1. Definitions. All capitalized terms used herein that are not otherwise
defined herein shall have the meanings given them in the Security Agreement.
     2. Guaranteed Obligations. Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Buyer the due and punctual
Satisfaction in Full of the Guaranteed Obligations (as defined below).
“Guaranteed Obligations” means, collectively, all of the

 



--------------------------------------------------------------------------------



 



present and future payment and performance obligations of each Obligor arising
under the Securities Purchase Agreement, any and all Notes payable to Buyer, the
Security Agreement and the other Transaction Documents, including, without
limitation, attorneys’ fees and expenses and any interest, fees, or expenses
that accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding.
     3. Guarantors’ Representations and Warranties. Each Guarantor represents
and warrants to Buyer that such Guarantor expects to derive substantial benefits
from the purchase by Buyers of the Notes and Warrants and the other transactions
contemplated hereby and by the other Transaction Documents. Buyer may rely
conclusively on a continuing warranty, hereby made, that such Guarantor
continues to be benefited by this Guaranty and Buyer shall have no duty to
inquire into or confirm the receipt of any such benefits, and this Guaranty
shall be effective and enforceable by Buyer without regard to the receipt,
nature or value of any such benefits.
     4. Unconditional Nature. No act or thing need occur to establish any
Guarantor’s liability hereunder, and no act or thing, except Satisfaction in
Full of the Guaranteed Obligations (as defined below), shall in any way
exonerate any Guarantor hereunder or modify, reduce, limit or release any
Guarantor’s liability hereunder. This is an absolute, unconditional and
continuing guaranty of payment of the Guaranteed Obligations and shall continue
to be in force and be binding upon each Guarantor until Satisfaction in Full of
the Guaranteed Obligations. Each Guarantor agrees that this Guaranty is a
guaranty of Satisfaction in Full of the Guaranteed Obligations and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional. In addition to the terms set forth herein, it is
expressly understood and agreed that, if, at maturity and at any time during the
continuance of an Event of Default, the outstanding amount of the Guaranteed
Obligations under the Transaction Documents (including, without limitation, all
accrued interest thereon, all accrued late charges thereon and all premiums due
in respect thereof) is declared to be immediately due and payable, then
Guarantors shall, upon notice of such acceleration, without further demand, pay
to Buyer the entire outstanding Guaranteed Obligations due and owing to Buyer.
     5. Subrogation. No Guarantor will exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to such Guarantor
as to any of the Guaranteed Obligations, or against any Person liable therefor,
or as to any collateral security therefor, unless and until Satisfaction in Full
of the Guaranteed Obligations.
     6. Enforcement Expenses. Each Guarantor shall pay or reimburse Buyer for
all costs, expenses and attorneys’ fees paid or incurred by Buyer in endeavoring
to collect and enforce the Guaranteed Obligations and in enforcing this
Guaranty.
     7. Obligations Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than Satisfaction in Full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that none of its obligations hereunder shall be
affected or impaired by any of the following acts or things (which Buyer is
expressly authorized to do, omit or suffer from time to time, without consent or
approval by or notice to

2



--------------------------------------------------------------------------------



 



any Guarantor): (a) any acceptance of collateral security, guarantors,
accommodation parties or sureties for any or all of the Guaranteed Obligations;
(b) one or more extensions or renewals of the Guaranteed Obligations (whether or
not for longer than the original period) or any modification of the interest
rates, maturities, if any, or other contractual terms applicable to any of the
Guaranteed Obligations or any amendment or modification of any of the terms or
provisions of any of the Transaction Documents; (c) any waiver or indulgence
granted to Parent or any other Obligor, any delay or lack of diligence in the
enforcement of the Guaranteed Obligations, or any failure to institute
proceedings, file a claim, give any required notices or otherwise protect any of
the Guaranteed Obligations; (d) any full or partial release of, compromise or
settlement with, or agreement not to sue, Parent, any other Obligor or any other
Person liable in respect of any of the Guaranteed Obligations; (e) any release,
surrender, cancellation or other discharge of any evidence of the Guaranteed
Obligations or the acceptance of any instrument in renewal or substitution
therefor; (f) any failure to obtain collateral security (including rights of
setoff) for the Guaranteed Obligations, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (g) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (h) any assignment, pledge or other transfer of any of
the Guaranteed Obligations or any evidence thereof; (i) any manner, order or
method of application of any payments or credits upon the Guaranteed Obligations
or (j) Buyer not being a Permitted Secured Party. Each Guarantor waives any and
all defenses and discharges available to a surety, guarantor or accommodation
co-obligor.
     8. Waivers by Guarantors. Each Guarantor waives any and all defenses,
claims, setoffs and discharges of, and/or against, Parent, or any other Obligor
or Person (including, without limitation, Buyer), pertaining to the Guaranteed
Obligations, except the defense of discharge by indefeasible satisfaction and
discharge in full. Without limiting the generality of the foregoing, no
Guarantor will assert, plead or enforce against any Buyer any defense of waiver,
release, discharge or disallowance in any Insolvency Proceeding, statute of
limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
incapacity, minority, usury, illegality or unenforceability which may be
available to Parent or any other Obligor or Person liable in respect of any of
the Guaranteed Obligations, or any setoff available to any Buyer against Parent
or any other such Obligor or Person, whether or not on account of a related
transaction. Each Guarantor expressly agrees that such Guarantor shall be and
remain liable for any deficiency remaining after foreclosure of any mortgage or
security interest securing the Guaranteed Obligations, whether or not the
liability of Parent or any other Obligor or Person for such deficiency is
discharged pursuant to statute or judicial decision. The liability of each
Guarantor shall not be affected or impaired by, and each Guarantor waives and
agrees it shall not at any time insist upon, plead or in any manner claim or
take the benefit of, any voluntary or involuntary liquidation, dissolution, sale
or other disposition of all or substantially all of the assets, marshalling of
assets and liabilities, any valuation, appraisal, stay, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, Parent or any of its assets. No Guarantor will assert,
plead or enforce against any Buyer any claim, defense or setoff available to
such Guarantor against Parent. Each Guarantor waives presentment, demand for
payment, notice of dishonor or nonpayment and protest of any instrument
evidencing the

3



--------------------------------------------------------------------------------



 



Guaranteed Obligations. Buyer shall not be required first to resort for payment
of the Guaranteed Obligations to Parent or any other Person, or their
properties, or first to enforce, realize upon or exhaust any collateral security
for the Guaranteed Obligations, before enforcing this Guaranty.
     9. If Payments Set Aside, etc. If any payment applied by Buyer to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Parent or any other Obligor or Person), the
Guaranteed Obligations to which such payment was applied shall for the purpose
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.
     10. Additional Obligation of Guarantors. Each Guarantor’s liability under
this Guaranty is in addition to and shall be cumulative with all other
liabilities of such Guarantor to Buyer as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Guaranteed Obligations,
without any limitation as to amount.
     11. No Duties Owed by Buyer. Each Guarantor acknowledges and agrees that
Buyer (a) has not made any representations or warranties with respect to,
(b) does not assume any responsibility to such Guarantor for, and (c) has no
duty to provide information to such Guarantor regarding, the enforceability of
any of the Guaranteed Obligations or the financial condition of Parent or any
other Obligor or Person. Each Guarantor has independently determined the
creditworthiness of Parent and the enforceability of the Guaranteed Obligations
and until Satisfaction in Full of the Guaranteed Obligations will independently
and without reliance on Buyer continue to make such determinations.
     12. Miscellaneous.
          (a) This Guaranty may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. Any party delivering an executed counterpart of this
Guaranty by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Guaranty but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Guaranty.
          (b) Any provision of this Guaranty which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
          (c) Headings used in this Guaranty are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

4



--------------------------------------------------------------------------------



 



          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
          (e) Unless the context of this Guaranty or any other Transaction
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty or
any other Transaction Document refer to this Guaranty or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Guaranty or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified. Any reference in this Guaranty or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). “Satisfaction in Full of the
Guaranteed Obligations” shall mean the indefeasible payment in full in cash and
discharge, or other satisfaction in accordance with the terms of the Transaction
Documents and discharge, of all Guaranteed Obligations in full. “Satisfaction in
Full of the Secured Obligations” shall mean the indefeasible payment in full in
cash and discharge, or other satisfaction in accordance with the terms of the
Transaction Documents and discharge, of all Secured Obligations in full. Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and permitted assigns.
          (f) This Guaranty shall be effective upon delivery to Buyer, without
further act, condition or acceptance by Buyer, shall be binding upon each
Guarantor and the successors and assigns of each Guarantor, and shall inure to
the benefit of Buyer and its participants, successors and assigns. This Guaranty
may not be waived, modified, amended, terminated, released or otherwise changed
except by a writing signed by each Guarantor and Buyer.
          (g) The language used in this Guaranty will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. For clarification
purposes, the Recitals are part of this Guaranty.
          (h) All dollar amounts referred to in this Guaranty and the other
Transaction Documents (as defined in the Securities Purchase Agreement) are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Guaranty and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Guaranty, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
          (i) Judgment Currency.

5



--------------------------------------------------------------------------------



 



      (i) If for the purpose of obtaining or enforcing judgment against any
Guarantor in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 12(i)
referred to as the “Judgment Currency”) an amount due in U.S. Dollars under this
Guaranty or any other Transaction Document, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day (as defined in the Securities
Purchase Agreement) immediately preceding: (1) the date actual payment of the
amount due, in the case of any proceeding in the courts of New York or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date or (2) the date on which the foreign court determines, in the
case of any proceeding in the courts of any other jurisdiction (the date as of
which such conversion is made pursuant to this Section 12(i)(i) being
hereinafter referred to as the “Judgment Conversion Date”).         (ii) If in
the case of any proceeding in the court of any jurisdiction referred to in
Section 12(i)(i) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.         (iii) Any amount due
from any Guarantor under this provision shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of this Guaranty or any other Transaction Document.

          (j) Taxes.

      (i) Any and all payments by any Guarantor hereunder or under any other
Transaction Document shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed under any
applicable law (collectively referred to as “Taxes”) unless the applicable
Guarantor is required to withhold or deduct any amounts for, or on account of,
Taxes pursuant to any applicable law. If such Guarantor shall be required to
withhold or deduct any Taxes from or in respect of any sum payable hereunder to
Buyer, (i) the sum payable shall be increased by the amount by which the sum
payable would otherwise have to be increased (the “tax make-whole amount”) to
ensure that after making all required withholdings and deductions (including
deductions applicable to the tax make-whole amount) Buyer would receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Guarantor shall make such deductions and (iii) such Guarantor shall
pay the full amount withheld or deducted to the relevant governmental authority
within the time required.

6



--------------------------------------------------------------------------------



 



      (ii) In addition, each Guarantor agrees to pay to the relevant
governmental authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or in connection with
the execution, delivery, registration or performance of, or otherwise with
respect to, this Guaranty and the other Transaction Documents (“Other Taxes”).  
      (iii) Each Guarantor shall deliver to Buyer official receipts, if any, in
respect of any Taxes and Other Taxes payable hereunder promptly after payment of
such Taxes and Other Taxes or other evidence of payment reasonably acceptable to
Buyer.         (iv) If a Guarantor fails to pay any amounts in accordance with
this Section 12(j), such Guarantor shall indemnify Buyer within ten
(10) calendar days after written demand therefor, for the full amount of any
Taxes or Other Taxes, plus any related interest or penalties, that are paid by
Buyer to the relevant governmental authority or other relevant governmental
authority as a result of such failure.         (v) The obligations of each
Guarantor under this Section 12(j) shall survive the termination of this
Guaranty and the Satisfaction in Full of the Guaranteed Obligations.

     13. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner, and delivered to such addresses, as
specified in the Security Agreement.
     14. Governing Law; Jurisdiction; Service of Process; Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Guaranty shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper; provided, however, any suit seeking enforcement of this Guaranty may
be brought, at Buyer’s option, in the courts of any jurisdiction where Buyer
elects to bring such action. Each Guarantor hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Guaranty and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Guarantor hereby irrevocably appoints Parent as such
Guarantor’s agent for purposes of receiving and accepting any service of process
hereunder. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES

7



--------------------------------------------------------------------------------



 



ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
[signature page follows]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Guaranty has been duly executed by each
Guarantor as of the date set forth above.

                  [                                        ], a
[                    ]
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                [                                        ], a
[                    ]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [OTHER SUBSIDIARIES]

